Citation Nr: 0931487	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and son




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1951.  He died in August 2005 at age 75.  The appellant 
claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in North Little Rock, Arkansas, which denied a claim of 
entitlement to service connection for cause of death.

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Board remanded this case in October 2008.  It returns now 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this claim must once again be remanded. 

In its October 2008 remand, the Board instructed the Agency 
of Original Jurisdiction (AOJ) to provide corrective notice 
to the appellant of the information and evidence needed to 
substantiate a claim of entitlement to service connection for 
the cause of the Veteran's death.  The AOJ was specifically 
informed that in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
,Vet. App. 342 (2007).  

On remand, the appellant was provided a notice letter dated 
in November 2008, which informed her that to support her 
claim for DIC benefits, the evidence must show that either 
the Veteran died while on active duty or he died from a 
service-connected injury or disease.  The letter also 
informed her of the conditions for which the Veteran was 
service connected at the time of his death.  The letter, 
however, did not advise the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  The Board finds that 
the November 2008 letter does not meet the notice standards, 
as required under Hupp, for 38 U.S.C.A. § 1310 claims.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the October 2008 remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for further development.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), with respect to 
the 38 U.S.C.A. § 1310 claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

Specifically, the notice must include an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  See Hupp, supra.

2. After providing the appellant with an 
opportunity to respond, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the June 2009 supplemental 
statement of the case (SSOC) should be 
considered.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




